Citation Nr: 0413303	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-17 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
50 percent disabling from August 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 50 percent evaluation, effective 
August 19, 1996.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of the PTSD issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, August 19, 1996.


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claim for an 
evaluation higher than 50 percent for PTSD from 
August 19, 1996.  (Additionally, there was no notice made 
with respect to the underlying claim of service connection 
that would satisfy the VCAA requirements.  See VAOPGCPREC 08-
2003.)  

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim for an evaluation 
higher than 50 percent for PTSD from August 19, 1996, 
particularly with respect to the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to provide notice in accordance with the VCAA.  

Moreover, the Board notes that, although the RO sent the 
veteran letters in February 2003 and March 2004 providing him 
information with respect to the law as it generally pertains 
to the claims of service connection for disabilities other 
than PTSD, the RO did not specifically inform the veteran of 
what it would take to substantiate his claim for an 
evaluation higher than 50 percent for PTSD from 
August 19, 1996, especially in light of changes in 
regulations used to evaluate psychiatric disabilities.  In 
the veteran's case, his service-connected PTSD has been 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130 
(Diagnostic Code 9411).  The schedular criteria by which 
psychiatric disabilities are rated changed after the veteran 
filed his claim in August 1996.  (The new criteria have been 
in effect since November 7, 1996.)  See 61 Fed. Reg. 52,695-
52,702 (Oct. 8, 1996) (effective Nov. 7, 1996); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The record shows 
that the veteran has not yet received notice of the rating 
criteria for rating psychiatric disabilities that were in 
effect in August 1996.  

Because additional development is necessary in the veteran's 
case, as will be discussed below, time will be saved if the 
notice required as a result in the changes in rating criteria 
is provided to the veteran while the file is at the RO.  By 
so doing, the veteran will be given ample opportunity to 
submit evidence relative to the rating criteria in effect 
prior to and since November 7, 1996, and have the RO consider 
the evidence before returning the case to the Board.  As 
such, the veteran should be specifically advised by the RO of 
the old rating criteria for PTSD in effect prior to November 
7, 1996, and the RO should specifically evaluate his claim 
under rating criteria as they existed when the award of 
service connection was made effective, and as amended during 
the pendency of his appeal.  38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996); 38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2003).  

The Board notes that the veteran requested a Board hearing at 
the RO at the time he submitted his substantive appeal in 
October 2002.  The record contains a March 2004 letter from 
the RO informing the veteran that a hearing before the Board 
was scheduled for April 2004.  Nevertheless, a review of the 
claims file does not reveal whether the veteran was in fact 
placed on the docket for a Board hearing at the RO, or 
whether the veteran withdrew such a request.  Because the 
Board may not proceed until the veteran is afforded the 
opportunity for such a hearing, see 38 U.S.C.A. § 7107(b) 
(West 2002), the RO should clarify whether the veteran still 
wants one.

The Board further notes that a remand is necessary to obtain 
a VA psychiatric examination.  The record shows that the last 
VA psychiatric examination was conducted in February 2000; 
however, such an examination was conducted for the purpose of 
determining whether the veteran's PTSD was related to 
military service.  In this regard, the Board finds that the 
examination report is inadequate for rating purposes because 
it does not contain information sufficient to evaluate the 
veteran's service-connected PTSD under all potentially 
applicable rating criteria.  38 C.F.R. § 4.2 (2003); see 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing 
Board's duty to return inadequate examination report).  
Therefore, a remand is required for a new examination.  
38 C.F.R. § 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required of him to substantiate his 
claim for an evaluation higher than 50 
percent for PTSD from August 19, 1996, 
and of the information or evidence that 
VA will yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  This 
notice should be specifically tailored to 
address the rating criteria both before 
and after the November 1996 changes.  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claim on 
appeal.  Id.

2.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his PTSD.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  He 
should be given opportunity to provide 
the records.

3.  After obtaining the records 
identified by the veteran in paragraph 4, 
the RO should schedule the veteran for a 
VA psychiatric examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  
Psychological testing should be conducted 
with a view toward determining the 
severity of PTSD symptoms.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the psychiatrist.  The RO 
also should provide the psychiatrist with 
a copy of the old and new psychiatric 
rating criteria, and findings should be 
made that are responsive to both the old 
and the new rating criteria.  

The psychiatrist should review the 
claims file, examine the veteran, 
and distinguish between the symptoms 
due to service-connected PTSD and 
those due to any co-existing non-
service-connected psychiatric 
disability, if feasible.  All 
pertinent symptomatology and 
findings should be reported in 
detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  The psychiatrist 
should specify which symptoms and 
what impairment are due to the 
service-connected PTSD.  If certain 
symptomatology cannot be 
disassociated, it should be so 
specified.  The psychiatrist should 
assign a global assessment of 
functioning (GAF) score and explain 
the significance of the score in 
terms of social and industrial 
impairment.  The rationale for the 
psychiatrist's opinions should be 
explained in detail.  If the 
psychiatrist provides an opinion 
that is contrary to one already of 
record, the psychiatrist should 
point to specific findings and/or 
medical authority to explain why his 
or her opinion differs from those 
opinions already of record.  (The 
psychiatrist should refer to the 
findings provided by a VA examiner 
in February 2000 as well as those 
provided by the private physician in 
December 2001.)

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the PTSD claim, including evaluating the 
veteran's service-connected PTSD under 
the old and new rating criteria.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2003).  Consideration should 
be given to whether "staged" ratings are 
warranted.  Fenderson, 12 Vet. App. at 
119.  Consideration should also be given 
to 38 C.F.R. § 3.321(b) (2003).  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should include a complete recitation of 
the old and new rating criteria for 
evaluating psychiatric disabilities.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2003).  Additionally, if the 
veteran does not appear for any scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the SOC was issued in August 2002.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

7.  Clarification should be sought 
regarding the veteran's desire for a 
Board hearing with respect to the claim 
for an evaluation higher than 50 percent 
for PTSD from August 19, 1996.  If the 
veteran was not scheduled for a hearing 
as suggested by a March 2004 letter, and 
he still desires one, a hearing before a 
member of the Board should be scheduled.  

After the expiration of the period allowed for response, and 
after the veteran has been given opportunity to appear at any 
requested hearing, the case should be returned to the Board.  
The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
claim in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

